Exhibit 10.7

AOL INC.

AOL INC. 2010 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF PERFORMANCE SHARE AWARD (REVENUE)

AOL Inc., a Delaware corporation (the “Company”), hereby grants to Participant
named below the number of performance shares specified below (the “Award” or the
“Performance Shares”), upon the terms and subject to the conditions set forth in
this Notice, the AOL Inc. 2010 Stock Incentive Plan (the “Plan”) and the
Performance Share Award Agreement (the “Performance Share Award Agreement”)
provided to Participant, each as amended from time to time. Each Performance
Share subject to this Award represents the right to receive one share of the
Company’s common stock, par value $0.01 (a “Share”), subject to the conditions
set forth in this Notice, the Plan and the Performance Share Award Agreement.
This Award is granted pursuant to the Plan and is subject to and qualified in
its entirety by this Notice and the Performance Share Award Agreement.

 

Name of Participant:    Date of Grant:    Target number of Performance Shares
subject to the Award:    Performance Period:    Vesting Date:    The Award vests
with respect to earned Performance Shares on the date the Committee certifies
the achievement of the Performance-Based Vesting Criteria. Performance-Based
Vesting Criteria:    The number of Performance Shares earned will be determined
based on the performance criteria and schedule set forth on Attachment A hereto.

By accepting this Notice, you and the Company both agree that this Award is
granted under and governed by all of the terms and conditions of this Notice,
the Plan and the Performance Share Award Agreement, each as amended from time to
time, provided to you with this Notice. Your acceptance of this Award confirms
that you have carefully read and understand this Notice, the Plan and the
Performance Share Award Agreement and that you have had an opportunity to obtain
the advice of counsel before accepting this Award. By accepting this Award, you
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions relating to the Plan,
this Notice or the Performance Share Award Agreement. You also agree to promptly
notify the Company in writing if your address as shown below changes.

 

PARTICIPANT:     AOL INC.

 

    By:  

 

Participant’s Signature     Name:     Title: Address (please print):      

 

     

 

     

 

     



--------------------------------------------------------------------------------

ATTACHMENT A

PERFORMANCE-BASED VESTING CRITERIA

The number of Performance Shares earned by Participant shall be determined as of
December 31, 2014, based on the level of achievement by the Company of each of
the Ad Revenue Goal and Revenue Maintenance Goal during the Performance Period.
For purposes of determining the number of Performance Shares earned, the Ad
Revenue Goal and the Revenue Maintenance Goal are weighted 50% each. In order
for any of the Performance Shares to be earned, the minimum performance level
shown in the schedule for both the Ad Revenue Goal and the Revenue Maintenance
Goal must be achieved. Once the minimum performance level for both goals is
achieved, then the level of earning of the Performance Shares shall be
determined on a weighted basis based on the following schedule:

 

Ad Revenue Goal

 

Ad Revenues
net of TAC as
a % of 2012-
2014 Total
Cumulative
Consolidated
AOL
Revenues

    Performance
Shares
Earned as a
% of Target     60 %*      50 %    70 %      75 %    80 %      100 %    90 %   
  150 %    100 %      200 % 

Revenue Maintenance Goal

 

2014 Total
Consolidated
AOL
Revenues as a
% of 2011
Total
Consolidated
AOL
Revenues

    Performance
Shares
Earned as a
% of Target     100 %**      50 %    110 %      75 %    120 %      100 %    130
%      150 %    140 %      200 % 

 

 

* Minimum performance level for the Ad Revenue Goal.

** Minimum performance level for the Revenue Maintenance Goal. Notwithstanding
the foregoing, in the event of termination of Employment as contemplated in
paragraphs 5 and 6 of the Performance Share Award prior to the end of the
Performance Period in 2012 or 2013, the minimum performance level for purposes
of determining whether any Performance Shares may be earned with respect to the
Ad Revenue Goal for any such termination of Employment occurring in 2012 and
2013 shall be 85% and 90%, respectively.

For example, if 55% of the Ad Revenue Goal is achieved and 110% of the Revenue
Maintenance Goal is achieved, then no Performance Shares shall vest. If 80% of
the Ad Revenue Goal is achieved and 110% of the Revenue Maintenance Goal is
achieved, then 87.5% of the Performance Shares shall vest (100% achievement of
the Ad Revenue Goal weighted by 50% and 75% achievement of the Revenue
Maintenance Goal weighted by 50%).

The level of Performance Shares earned for each performance measure will be
interpolated for results falling between two reference points.

For purposes of the Award, “Ad Revenue net of TAC” is defined as the cumulative
Advertising Revenue of the Company for fiscal years 2012, 2013 and 2014 reduced
by TAC (Traffic Acquisition Costs) for the same period as reported in the
Company’s audited financial statements disclosed in the Company’s Annual Report
on Form 10-K for the period ending December 31, 2014.

 

2



--------------------------------------------------------------------------------

For purposes of the Award, “2014 Total Consolidated AOL Revenues” is defined as
the Total revenues of the Company for fiscal year 2014 as reported in the
Company’s audited financial statements disclosed in the Company’s Annual Report
on Form 10-K for the period ending December 31, 2014.

Notwithstanding the foregoing, in the event of Participant’s termination of
Employment as contemplated in paragraphs 5 and 6 of the Performance Share Award
Agreement prior to the end of the Performance Period, performance as of the date
of termination of Employment shall be determined based on the portion of the
Performance Period ending on the date of the end of the period covered by the
Company’s most recent quarterly report on Form 10-Q and/or annual report on Form
10-K, as applicable, preceding such termination of Employment. For purposes of
determining performance as of the date of such termination of Employment and
applying the tables set forth above:

Ad Revenue Goal: (i) “2012-2014 Total Cumulative Consolidated AOL Revenues”
shall be the cumulative Total revenues of the Company for the portion of the
Performance Period ending on the date of the end of the period covered by the
Company’s most recent quarterly report on Form 10-Q and/or annual report on Form
10-K, as applicable, preceding such termination of Employment (the “Completed
Performance Period”) as reported in the Company’s audited financial statements
for such Completed Performance Period; and (ii) “Ad Revenues net of TAC” shall
be the cumulative Advertising Revenue reduced by TAC for the Completed
Performance Period as reported in the Company’s audited financial statements for
such Completed Performance Period.

Revenue Maintenance Goal: (i) “2014 Total Consolidated AOL Revenues” shall be
the cumulative Total Revenues of the Company for the portion of the fiscal year
in which termination of Employment occurs ending on the date of the end of the
period covered by the Company’s most recent quarterly report on Form 10-Q and/or
annual report on Form 10-K, as applicable, preceding the date of such
termination of Employment; and (ii) “2011 Total Consolidated AOL Revenues” shall
be the cumulative Total revenues of the Company for the same fiscal quarters in
2011 as the completed fiscal quarters during the fiscal year in which
termination of Employment occurs.

The achievement of the performance-based vesting criteria shall be evidenced by
the Committee’s written certification. Except as otherwise expressly set forth
in the Performance Share Award Agreement, no Performance Shares shall vest until
such certification has been made.

 

3